Title: From Thomas Jefferson to Meier & Cie., 29 July 1788
From: Jefferson, Thomas
To: Meier & Cie.


          
            
              Gentlemen
            
            Paris July 29. 1788.
          
          Your favor on the subject of the duties demanded at Bayonne on the oils of Mr. Derby came here during my absence on a journey to Holland which has occasioned a delay of the answer. It appears perfectly reasonable that oils which came from America directly to Lorient and were sent from there to Bayonne should pay the Hanse duties only, as having come from the United States to France directly, according to the regulations. The practice of the other ports of France to require the Hanse duties only, which you mention to me to have been done as to other parts of the cargo of oil sent to other ports, is a proof that the law of the land is such. But as the laws have doubtless provided a summary and speedy decision of contested claims of duty, the ministers would consider an application to them as irregular in a case where a regular decision is provided. So also if their regulations require the certificate of their consul in the port from whence the oil was shipped. The standing regulations of the law must be complied with. Our merchants know that these rules are never departed from with us. I inclose you the certificate which came in your letter, and have the honor to be Gentlemen your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        